DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 15/861,215 on December 14, 2021. Please note: Claims 1, 8, 12 and 14 have been amended, and claims 9, 11 and 22 have been cancelled. Claims 1-8, 10, 12-21, 23 and 24 are pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-8, 10, 12-21, 23 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited prior art, either alone or in combination, explicitly teach or render obvious all of the limitations of the independent claims.

	The closest prior art to claim 1 is Kienhoefer (US 20070146385 A1).

Regarding Claim 1, Kienhoefer teaches:
	An electronic device (FIG. 1) comprising: 
	an electronic display (1) configured to display images when programmed with display image data (See FIG. 1) (See paragraph [0050], lines 1-3; See paragraph [0053], lines 7-10); and 
	a display pipeline (See FIG. 1: 2) configured to receive image data and process the image data through one or more image processing blocks (See FIGS. 3 and 4, showing details of the display pipeline, including one or more image processing blocks) to obtain the display image data (See paragraph [0053]; See FIG. 1: image data R, G, B is received and processed by 2 to obtain the display image data R’, G’, B’), wherein the one or more image processing blocks comprise
		burn-in compensation processing (FIGS. 3 and 4: 12 and associated processing blocks 10a, 10b) configured to apply gains (Rkor,  Gkor, Bkor) (See paragraph [0058]) to sub-pixels of the image data (See FIG. 4: 12 applies the gains Rkor,  Gkor, Bkor to sub-pixels R, G, B of the image data) according to one or more burn-in compensation gain maps and one or more global gain parameters (See paragraph [0058]: because Rkor,  Gkor, Bkor are individual to each pixel, these stored values correspond to one or more burn-in compensation gain maps. Additionally, the parameter values stored in the parameter memory 4 correspond to one or more global gain parameters), wherein the one or more burn-in compensation gain maps provide a two-dimensional mapping of gains (See paragraph [0058]: because Rkor,  Gkor, Bkor are individual to each pixel, these stored values correspond to a two-dimensional mapping of gains) and the one or more global gain parameters adjust the one or more burn-in compensation gain maps (See paragraph [0035]; See paragraph [0058]; See claim 17; Therefore, the parameters adjust the one or more burn-in compensation gain maps by adjusting Rkor,  Gkor, Bkor) such that, when applied to the sub-pixels of the image data, the applied gains reduce a gain of at least one of the sub-pixels of the image data (See paragraph [0063], last seven lines) to account for sub-pixel aging non-uniformity on the electronic display and thereby to reduce or eliminate burn-in artifacts that would otherwise appear on the electronic display when the electronic display is programmed with the display image data (See paragraph [0017]), wherein the one or more global gain parameters are based at least in part on a global brightness setting of the electronic display (See paragraph [0035]; See paragraph [0062]; See claims 17 and 25; Therefore, because the one or more global gain parameters include the system-induced maximum brightness, they are based at least in part on a global brightness setting of the electronic display).
	Kienhoefer does not explicitly teach:
	wherein the burn-in compensation processing is configured to determine a change in the global brightness setting, wherein the one or more global gain parameters are recalculated in response to the change of the global brightness setting being greater than a threshold amount.

	None of the other cited prior art would teach this limitation in combination with Kienhoefer. In summary, the prior art as a whole fails to teach burn-in compensation processing that performs the specific claimed function, in combination with all of the other limitations of the claim. Therefore, none of the cited prior art, either alone or in combination, explicitly teach or render obvious all of the limitations of independent claim 1.

	Applicant’s FIGS. 1 and 6 illustrate the claimed electronic device (FIG. 1: 10) comprising:
(FIG. 2: 12) configured to display images when programmed with display image data (See paragraph [0038]); and
	a display pipeline (FIG. 6: 36) configured to receive image data (54) and process the image data through one or more image processing blocks (56) to obtain the display image data (64) (See FIG. 6), wherein the one or more image processing blocks comprise burn-in compensation processing (FIG. 8: 90) configured to apply gains to sub- pixels of the image data according to one or more burn-in compensation gain maps (See paragraph [0054]) and one or more global gain parameters (See paragraph [0053]), wherein the one or more burn-in compensation gain maps provide a two-dimensional mapping of gains (See paragraph [0052]) and the one or more global gain parameters adjust the one or more burn-in compensation gain maps (See paragraph [0053], last four lines) such that, when applied to the sub-pixels of the image data, the applied gains reduce a gain of at least one of the sub-pixels of the image data to account for sub-pixel aging non-uniformity on the electronic display and thereby to reduce or eliminate burn-in artifacts that would otherwise appear on the electronic display when the electronic display is programmed with the display image data (See paragraph [0029]), wherein the one or more global gain parameters are based at least in part on a global brightness setting of the electronic display (See paragraph [0056]), wherein the burn-in compensation processing is configured to determine a change in the global brightness setting, wherein the one or more global gain parameters are recalculated in response to the change of the global brightness setting being greater than a threshold amount (See paragraph [0061]).

	Claims 2-8, 10, 23 and 24 depend on claim 1, and are therefore allowed for the above reasons.

The closest prior art to claim 12 is Inoue et al. (US 20140176403 A1), hereinafter Inoue in view of Kienhoefer (US 20070146385 A1).

	Please refer to the discussion of claim 12 in the “Allowable Subject Matter” section in the previous Non-Final Office Action dated 10/27/2021. For the same reasons discussed in the previous Office Action, none of the other cited prior art would render this limitation obvious in combination with Inoue in view of Kienhoefer. Therefore, none of the cited prior art, either alone or in combination, explicitly teach or render obvious all of the limitations of independent claim 12.
	
	Applicant’s FIG.  6 illustrates the claimed electronic display pipeline (FIG. 6: 36) configured to process image data (FIG. 6: 54) for display on an electronic display (FIG. 2: 12), wherein the electronic display pipeline comprises:
	burn-in compensation statistics collection processing circuitry (FIG. 8: 92) configured to collect image statistics based at least in part on the image data, wherein the image statistics estimate a likely amount of non-uniform aging of sub-pixels of the electronic display (See paragraph [0052]); and
	burn-in compensation processing circuitry (FIG. 8: 90) configured to apply a gain to the image data to account for non-uniform aging of corresponding sub-pixels of the electronic display (See paragraph [0054]), wherein the applied gain is based at least in part on the image statistics collected by the burn-in compensation statistics collection processing circuitry (See paragraph [0052]), and wherein the applied gain is applied to each of the sub-pixels for the image data based at least in part on one or more global gain parameters  (See paragraph [0053]), wherein the one or more global gain parameters are based at least in part on a single global brightness setting of the electronic display that represents a present maximum luminance output setting for the electronic display (See paragraph [0056]), wherein the burn-in compensation processing circuitry is configured to determine a change in the single global brightness setting, wherein the one or more global gain parameters are recalculated in response to the change of the single global brightness setting being greater than a threshold amount (See paragraph [0061]).

	Claims 13-15 depend on claim 12, and are therefore allowed for the above reasons.


The closest prior art to claim 16 is Kienhoefer (US 20070146385 A1).

	Please refer to the discussion of claim 16 in the “Allowable Subject Matter” section in the previous Non-Final Office Action dated 10/27/2021. For the same reasons discussed in the previous Office Action, none of the other cited prior art would render this limitation obvious in combination with Kienhoefer. Therefore, none of the 

	Applicant’s FIG.  7 illustrates the claimed method comprising:
	processing a frame of image data (FIG. 7: 68 and 70) in a display pipeline (FIG. 6: 36) for display on an electronic display (FIG. 2: 12);
	analyzing at least a portion of the frame of image data in the display pipeline before it is displayed on the electronic display to estimate a likely amount of aging by sub-pixels of the electronic display based at least in part on the portion of the frame of image data (See paragraph [0052]); and
	accumulating a history of the likely amount of aging by the sub-pixels of the electronic display to identify non-uniform sub-pixel aging on the electronic display (See paragraph [0052]);
	performing burn-in compensation based at least in part on the accumulated history of the likely amount of aging by the sub-pixels of the electronic display and one or more global gain parameters to reduce or eliminate a burn-in artifact on the electronic display (See paragraph [0029]; See paragraph [0056]), wherein the one or more global gain parameters are based at least in part on a global brightness setting comprising a present maximum luminance output setting for the electronic display (See paragraph [0056]); and
	determining a change in the global brightness setting, wherein the one or more global gain parameters are recalculated in response to the change of the global brightness setting being greater than a threshold amount (See paragraph [0061]).

	Claims 17-21 depend on claim 16, and are therefore allowed for the above reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692